Notice of Allowability
Claims 1–15 and 31–35 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Mott (Figs. 6, 8), US 10,147,399, teaches a method implemented on at least one machine including at least one processor (802), memory (804), and communication platform (814) capable of connecting to a network for augmenting data (e.g., Wireless components 814 connect to augmented reality system 610; col. 17, lines 6-9), the method comprising:
-obtaining data from different source devices associated with corresponding different users (e.g., Multiple users may submit links or contents, from their personal devices, related to a point of interest to augmented reality platform 610; col. 13, lines 55-58); and 
for each user of the different users, 
-generating the augmented data for the user (e.g., Links or related content from mobile devices generated for user consumption; col. 13, lines 62-65), and
-sending the augmented data to the user based on the subscription request or the on-demand request, so that the augmented data are to be rendered on the source device associated with the user (e.g., The links or related content presented to user in an augmented “preview of the real world.”  This information is based on the user pointing his or her device at a point of interest; col. 13, lines 65-67).

However, neither Motts, nor the remaining prior art, either alone or in combination, teaches retrieving, from a subscription request or an on-demand request associated with the user, information that specifies a sub-set of the different source devices from which data is obtained to generate augmented data for the user, wherein the sub-set includes source devices associated with the user; and generating the augmented data for the user based on the selected data. 

Claims 2–5 and 34–35 are allowed because they depend on claim 1. 

Regarding Claim 6, Mott (Figs. 6, 8) teaches a non-transitory machine-readable storage having information recorded thereon for augmenting data, wherein the information, when read by the machine, causes the machine to perform:
-obtaining data from different source devices associated with corresponding different users (e.g., Multiple users may submit links or contents related to a point of interest to the augmented reality platform 610; col. 13, lines 55-58); and 
-for each of the different users,
-generating the augmented data for the user (e.g., Links or related content from mobile devices generated for user consumption; col. 13, lines 62-65), and
-sending the augmented data to the user based on the subscription request or the on-demand request, so that the augmented data are to be rendered on the source device associated with the user (e.g., The links or related content presented to user in an augmented “preview of the real world.”  This information is based on the user pointing his or her device at a point of interest; col. 13, lines 65-67).
However, neither Motts, nor the remaining prior art, either alone or in combination, teaches retrieving, from a subscription request or an on-demand request associated with the user, information that specifies a sub-set of the different source devices from which data is obtained to generate augmented data for the user, wherein the sub-set includes source devices associated with the user; and generating the augmented data for the user based on the selected data.

Claims 7–10 and 32–33 are allowed because they depend on claim 6. 

Regarding Claim 11, Mott (Figs. 6, 8) teaches a system for augmenting data comprising:
-a stream data selector (610) configured for obtaining data from different source devices associated with corresponding different users (e.g., Augmented reality system 610 receives links or contents relating to a point of interest submitted different users; col 13, lines 55-58); and
-a data stream processor (802) configured for, 
for each of the different users,
-generating the augmented data for the user (e.g., Links or related content from the mobile devices generated for user consumption; col. 13, lines 62-65), and
-sending the augmented data to the user based on the subscription request or the on-demand request, so that the augmented data are to be rendered on the source device associated with the user (e.g., The links or related content presented to user in an augmented “preview of the real world.”  This information is based on the user pointing his or her device at a point of interest; col. 13, lines 65-67).

However, neither Motts, nor the remaining prior art, either alone or in combination, teaches retrieving, from a subscription request or an on-demand request associated with the user, information that specifies a sub-set of the different source devices from which data is obtained to generate augmented data for the user, wherein the sub-set includes source devices associated with the user; and generating the augmented data for the user based on the selected data. 

Claims 12–15 and 31 are allowed because they depend on claim 11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        July 5, 2022